Laughlin, J.:
The relator had been a member of the police force twenty-two years. He bóre a good record.- The charge upon which lie was placed on trial, tried, found guilty and dismissed from the force was conduct unbecoming an officer in that he assaulted one' Walsh, a fellow patrolman, in the dormitory of tile precinct station house “ by striking him in the face with his clenched fists without cause, or provocation, and using profane and indecent language” to the patrolman thus assaulted. The trial was before a deputy commissioner. The relator pleaded not guilt)-.' The record bristles with evidence of improper conduct on the part' of the deputy commissioner before whom the relator was tried, but it is unnecessary to *287decide whether it shows such -bias or prejudice against the relator as would warrant the court in annulling the proceedings, for the record is barren of-any evidence to sustain the finding that the relator was guilty of the charge which he ivas summoned to meet. The fair inference from the evidence is that Officer Walsh was not-assaulted either in'the reserve room or in the dormitory of the'police station during the evening as claimed, but after he had gone on patrol duty the following morning. He testified, however, that he was assaulted in the station house, but he did not testify that the relator assaulted him. There is not a word of testimony tending to show that the relator used either profane or indecent language at the time in question. In fact it does not appear that he spoke at all. Patrolman Walsh testified that Officer Fitzgerald assaulted him with clenched fists, striking him several times in the reserve room when Officer Huger, the relator and others were present. Officer Walsh was then asked by the deputy commissioner, “ What had Hnger or Clinton to do with it ? ” to which he replied, “ Unger came between us, and in doing so accidentally pushed me at the door and tore the •sleeve of my shirt.” . He was then asked by the deputy commissioner, . “ What had Clinton to do with it ? ” and he replied, “ At about 9.25 p. m., Officer Fitzgerald pushed'me out of bed and put me up against the wall and he came between us.” Coming between the complainant and an officer who was assaulting him was -presumably for the purpose- of separating them; but, regardless of its purpose, it did not constitute an assault, notwithstanding the fact that Walsh failed to testify when interrogated by the deputy commissioner, that the relator assaulted him, he was subsequently asked by the attorney for the relator, “ Are you sure each one of these defendants assaulted you ? ” to which he replied, “ I think.so.” He was then asked, “ Do you remember when you testified yesterday that you stated that the officer who assaulted you up in the dormitory was Fitzgerald ? ” to which he replied, “ I said Fitzgerald and Clinton.” He had not, however, said Fitzgerald and Clinton, according to the record. Eater on, during the trial, and after the deputy commissioner had refused to allow the counsel for the relator ,,to interrogate the witnesses, the relator, in his own behalf, asked Officer Walsh, “Have I at any time been unfriendly to you or molested you or spoken to you unkindly in any way?” Walsh *288replied,' “ Never.” The relator, then" áskéd Walsh," “ Did I assault you?” to which Walsh replied, “ You separated hie from Fitzgerald on April 12th in the dormitory of .the-Fifth'Precinct Station house. The three of you were right near ■ me,” This is the only, testimony bearing on the relator’s connection with the assault. If it might have been. inferred . from bis previous testimony that he meant to convey the impression that the.' relator, assaulted him, his last answer on the subject shows just what the relator did and negar, ti ves any idea of assault. It is manifest that the evidence is wholly insufficient to warrant the finding that the relator assaulted Officer Walsh and it is evident that' his removal" was not.-based upon evidence. • . ‘
. It follows, therefore, that .the writ of certiorari should be sustained, the proceedings annulled - and the relator reinstated, with fifty dollars costs and disbursements. -
Patterson, P. J., Ingraham, Clarke and Scott, JJ., concurred.
Writ sustained, proceedings', annulled and relator reinstated, with fifty dollars costs and disbursements.. .Settle order.on notice.